Name: Commission Regulation (EEC) No 4105/86 of 23 December 1986 fixing the reference prices for fishery products for the 1987 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices;  foodstuff
 Date Published: nan

 31 . 12. 86 No L 379/19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4105/86 of 23 December 1986 fixing the reference prices for fishery products for the 1987 fishing year recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen and salted products specified in Annex V of Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by the Act of Accession, and in particular the first subparagraph of Article 21 (6) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cate ­ gory, for the products specified in Annexes I, II, III , IV (B) and V to that Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal to the withdrawal and selling prices fixed in accordance with Article 12 ( 1 ) thereof ; Whereas the Community withdrawal and selling prices for the products concerned were fixed for the 1987 fishing year by Commission Regulation (EEC) No 4099/86 (2) ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3931 /86 (3) ; Whereas the reference prices for the tuna specified in Annex III to Regulation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1987 fishing year for the products specified in Annexes I, II, III, IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1986. For the Comfnission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) See page 1 of this Official Journal . 3 OJ No L 365, 24. 12. 1986, p. 8 . No L 379/20 Official Journal of the European Communities 31 . 12. 86 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish, with head Whole fish Extra, A (') BP) Extra, A (') BP) Herring 03.01 B I a) 1 aa) and 03.01 B I a) 2 aa) 1 2 3 0 0 0 0 0 0 219 206 129 219 206 129 Atlantic sardines ( 03.01 B I d) 1 : \ (a) Member States other than J Spain and Portugal ( 1 2 3 4 0 0 0 0 0 0 0 0 240 240 371 240 153 153 153 153 (b) Spain and Portugal j 123 4 0 0 0 0 0 0 0 0 161 161 249 . 161 102 102 102 102 Sardines from the Mediterranean 03.01 B I d) 1 1 2 3 4 0 0 0 0 0 0 0 0 217 217 335 217 138 138 138 138 Dogfish (Squalus acanthias) ex 03.01 B I e) 1 aa) 1 2 3 517 441 241 379 310 172 489 413 207 344 276 138 Dogfish (Scyliorhinus spp.) ex 03.01 B I e) 1 aa) 1 2 3 511 511 351 383 383 255 479 447 287 319 319 160 Redfish 03.01 B I f) 1 1 2 3 0 0 0 0 0 0 706 706 596 706 706 596 Cod (Gadus morhua) ex 03.01 B I h) 1 1 2 3 4 5 877 877 828 663 468 828 828 682 458 273 633 633 487 380 283 487 487 390 273 185 Saithe 03.01 B I ij) 1 1 2 3 4 467 467 462 374 467 467 462 270 363 363 358 197 363 363 358 145 Haddock 03.01 B I k) 1 1 2 3 4 625 625 535 493 556 556 451 403 486 486 375 368 417 417 257 257 Whiting 03.01 B 1 1) 1 1 2 3 4 506 506 481 348 475 475 386 234 380 380 348 253 253 253 146 146 Ling 03.01 B I m) 1 1 2 3 619 605 547 474 459 401 510 496 437 364 350 292 Mackerel and Spanish mackerel (Scomber scombrus and scomber japonicus) , ex 03.01 B I o) 1 aa) and ex 03.01 B I o) 2 aa) 1 2 3 0 0 0 0 0 0 204 204 204 204 180 168 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 31 . 12. 86 Official Journal of the European Communities No L 379/21 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') . B (') Anchovy : ( 03.01 B I p) 1 : J (a) Member States other than J Spain V. 1 2 3 4 0 0 ,0 0 0 0 0 0 479 509 419 174 270 270 270 174 (b) Spain _ ' j 123 4 0 0 0 0 0 0 0 0 741 787 648 268 417 417 417 268 Plaice : ( 03.01 B I q) 1 : J  1 January to 1 30 April 1987 ( 1 2 3 4 572 572 540 413 540 540 509 381 312 312 312 292 312 312 312 292  1 May to J 31 December 1987 j 1 2 3 4 781 781 737 564 737 737 694 520 425 425 425 399 425 425 425 399 Hake (Merluccius merluccius) ex 03.01 B 1 1) 1 1 2 3 4 5 2 610 1 984 1 958 1 670 1 566 2 453 1 853 1 827 1 540 1 436 2 062 1 540 1 514 1 305 1 227 1 905 1 409 1 383 1 070 992 Megrim 03.01 B I u) 1 1 2 3 4 1 258 1 110 1 036 666 962 814 740 370 1 184 1 036 962 592 888 740 666 296 Rays' bream 03.01 B I v) 1 1 2 1 020 7l0 780 480 960 660 720 420 I Whole or gutted fish,with head Without head l Extra, A (') B (') Extra, A (') B (') Monkfish 03.01 B I w) 1 1 2 3 4 5 1 285 1 642 1 642 1 374 785 928 1 285 1 285 1 017 428 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2142 1 285 I Simply boiled in water I AC) B (') Shrimps of the genus Crangon crangon ex 03.03 A IV b) 1 1 2 904 417 765 417 Whole (') Edible crab ex 03.03 A III b) 1 2 1 080 810 \ Whole Tails \ Extra, A (') B (') Extra, A (') B (') Norway lobster ex 03.03 A V a) 2 1 2 3 4 3 564 2 495 2 099 0 2 574 1 505 832 0 8 109 5 724 3 339 2 480 5 438 3 625 1 813 859 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . No L 379/22 Official Journal of the European Communities 31 . 12. 86 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CCT heading No j   Description Reference prices(ECU/tonne) A. Frozen products falling within CCT heading No 03.01 : 03.01 B I d) 2 Sardines (Sardina pilchardus) 331 03.01 B I s) 2 Sea bream of the species Dentex dentex and Pagellus spp. 1 062 B. Frozen products falling within CCT heading No 03.03 : 03.03 B IV a) 1 aa) Squid (Loligo spp.) :  Loligo patagonica : not cleaned cleaned 1 071 1 285  Loligo vulgaris : not cleaned cleaned 2 142 2 570  Loligo pealei : not cleaned cleaned 1 285 1 499  Other species : not cleaned cleaned 1 178 1 392 03.03 B IV a) 1 bb) Squid (Todarodes sagittatus) : not cleaned cleaned 978 1 174 03.03 B IV a) 1 cc) Squid (Illex spp.) :  Illex illecebrosus : not cleaned cleaned 1 028 1 234  Other species : not cleaned cleaned 1 028 1 234 03.03 B IV a) 2 Cuttle-fish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti 1 355 03.03 B IV a) 3 Octopus 1 061 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna, fresh, chilled or frozen, for the industrial manufacture of products falling within heading No 16.04  subheading 03.01 B I c) 1 Product Reference prices (ECU/tonne) Whole Gilledand gutted Other A. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 10 kg each (') 731 833 906 2. weighing not more than 10 kg each (') 665 758 825 B. Albacore (Thunnus alalunga): 1 . weighing more than 1 0 kg each (') 833 949 1 033 2. weighing not more than 10 kg each (') 1 060 1 208 1 314 C. Other species 468 534 580 (') Reference to weight applies to whole products . 31 . 12. 86 Official Journal of the European Communities No L 379/23 4. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within subheadings 03.01 B I, B II and 16.04 GI Species Presentation Reference prices(ECU/tonne) 1 . Redfish Whole fish :   With or without head  Other Fillets :  With bones (standard)  Boneless  Blocks in immediate packing weighing not more than 4 kg Minced blocks 752 1 112 1 514 1 780 1 940 940 2. Cod \ Whole fish :  With or without head  Other Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks 883 1 306 1 960 2 219 2 083 2 426 2 488 1 022 3 . Saithe Whole fish :  With or without head  Other Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks 582 844 1 188 1 295 1 201 1 330 1 427 661 4. Haddock Whole fish :  With or without head i  Other Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks 734 1 004 1 755 2 238 2 029 2 304 2 363 808 5. Mackerel Whole fish :  With head  Headless  Sides Fillets 326 366 482 602 No L 379/24 Official Journal of the European Communities 31 . 12. 86 Species Presentation Reference prices(ECU/tonne) 6. Hake Whole fish :  With or without head -  Other 687 1 028 Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg 1 030 1 212 1 069 1 244 1 340 Minced blocks 787